Case 1:17-cv-00184-JFB-SRF Document 194 Filed 11/26/19 Page 1 of 2 PageID #: 9152




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  FRAUNHOFER-GESELLSCHAFT ZUR
  FORDERUNG DER ANGEWANDTEN
  FORSCHUNG E.V.                                                   1:17CV184

                       Plaintiff,
                                                                     ORDER
         v.

  SIRIUS XM RADIO INC.

                       Defendant.


        This matter is before the Court on its own motion. Plaintiff Fraunhofer-Gesellschaft

  Zur Forderung Der Angewandten Forschung E.V. (“Fraunhofer”) asserts a claim of patent

  infringement. Defendant Sirius XM Radio Inc. (“SXM”) moved to dismiss for failure to

  state a claim under Federal Rule of Civil Procedure 12(b)(6), asserting that SXM cannot

  be found to infringe because it maintains a sublicense to the patents-in-suit. D.I. 10. The

  Magistrate Judge issued a Report and Recommendation recommending dismissal of the

  action. D.I. 146. Fraunhofer thereafter moved to amend the complaint in an effort to cure

  the deficiencies highlighted in the Magistrate Judge’s Report and Recommendation, but

  that motion was denied. D.I. 156 & 172. This Court overruled Fraunhofer's objections to

  Magistrate Judge’s ruling denying leave to amend, adopted the Magistrate Judge’s

  recommendation to grant SXM’s Rule 12(b)(6) motion and dismissed the case. D.I. 175.

  Fraunhofer appealed the dismissal D.I. 182.

        On October 17, 2019, the Court of Appeals for the Federal Circuit vacated this

  Court’s dismissal of the action and reversed the denial of Fraunhofer’s motion to amend.

  It remanded the action for proceedings consistent with its opinion. D.I. 193. There
Case 1:17-cv-00184-JFB-SRF Document 194 Filed 11/26/19 Page 2 of 2 PageID #: 9153




  remains pending an objection (D.I. 190) to the Magistrate Judge’s order (D.I. 188) denying

  SXM’s motion to declare this case exceptional under 35 U.S.C. § 285. D.I. 177. In view

  of the foregoing, the objection will be denied as moot.

        The defendant’s motion for leave to amend its answer is granted. D.I. 175.

        The above caption matter is referred to the Magistrate Judge for progression.

        IT IS SO ORDERED.

        Dated this 25th day of November 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              2
